Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT

Claims 1, 3-5, 7-13 of Y. Oikawa et al., US 16/811,329 (Mar. 6, 2020) are pending, have been examined on the merits and stand rejected.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1-5 and 7 pursuant to 35 U.S.C. 112, as indefinite because the scope of term “hydrophilic material. . . has a hydroxyl group on the surface thereof” cannot be ascertained by one of skill in the art is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 112, First Paragraph

Rejection of claims 1-5 and 7-13 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in view of Applicant’s amendment.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622